DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-15 are pending.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka US Patent 8,264,302 in view of Kariya et al. US 2003/0052748.
The Examiner provides two interpretations to necessarily reject dependent claims 2 and 3 respectively.
First Interpretation:
As per claims 1-2 and 10-11, Nosaka discloses in Figs. 1a-1b a filter (e.g. filter 161) comprising a resonant element in which a plurality of electrodes (e.g. electrodes 169c, 166a, 166b, 167a-167c) are provided inside a dielectric (e.g. insulating layers 162a-162e), the resonant element comprising:
as per claim 1, at least one first plane electrode (e.g. electrode 169c); a second plane electrode (e.g. capacitor electrode 167b) facing the at least one first plane electrode in a normal direction of the at least one first plane electrode (The electrodes 169c and 167b face one another in a vertical (i.e. “normal”) direction of the electrode 169c.); a first via electrode (e.g. via electrodes 163b, 164b, 165b which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the second plane electrode to define a first inductor (Col. 1 lines 15-16; Via electrodes 163b, 164b, and 165b collectively form an inductor and electrically connect the electrodes 169c and 167b together.); a third plane electrode (e.g. capacitor electrode 168) defining a first capacitor (Electrodes 168 and 167b are opposed one another thus collectively form “a first capacitor”.) together with the second plane electrode; a second inductor (e.g. via electrodes 163a, 164a, 165a which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163a, 164a, and 165a collectively form an inductor and connect the electrodes 169c and 168 together.); and a third inductor (e.g. via electrodes 163c, 164c, 165c which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163c, 164c, and 165c collectively form an inductor and connect the electrodes 169c and 168 together.); wherein the second inductor includes at least one second via electrode (e.g. via electrodes 163a, 164a, 165a) connecting the at least one first plane electrode and the third plane electrode; the at least one second via electrode is directly connected to the third plane electrode (As shown in Fig. 1a, a bottom end of via electrode 165a is directly connected to electrode 168.); the third inductor includes at least one third via electrode (e.g. via electrodes 163c, 164c, 165c) connecting the at least one first plane electrode and the third plane electrode; the at least one third via electrode is directly connected to the third plane electrode (As shown in Fig. 1a, a bottom end of via electrode 165c is directly connected to electrode 168.); each of the at least one second via electrode and the at least one third via electrode is a columnar conductor extending in an extending direction of the first via electrode (Each of the vias electrodes 163a, 163c, 164a, 164c, 165a, and 165c is shaped as a “column” (i.e. “columnar conductor”) and extends in a same direction as the via electrodes 163b, 164b, and 165b.); and at least one of the second inductor and the third inductor does not include a via electrode that is wall-shaped and that connects the at least one first plane electrode and the third plane electrode to each other (Figs. 1a-1b; Each of the vias 163a, 164a, 165a, 163c, 164c, and 165c does not include a “wall-shaped” via that connects the electrodes 169c to 168 (the vias are instead cylindrical in shape).);
as per claim 2, wherein a first distance between the first inductor and the second inductor is shorter than a second distance between the second inductor and the third inductor (Fig. 1a; A “first” distance between via electrodes 163a/164a/165a and via electrodes 163b/164b/165b is shorter than a “second” distance between via electrodes 163b/164b/165b and via electrodes 163c/164c/165c in a horizontal direction.); and a third distance between the first inductor and the third inductor is shorter than the second distance (Fig. 1a; A “third” distance between via electrodes 163a/164a/165a and via electrodes 163c/164c/165c is shorter than the “second” distance between via electrodes 163b/164b/165b and via electrodes 163c/164c/165c in the horizontal direction.); and
as per claim 11, wherein the at least one second via electrode is provided along a first side of the at least one first plane electrode parallel or substantially parallel to a first direction (A top end of via electrode 165a is provided along a bottom side of the electrode 169c and the top end is a face that extends along the bottom surface of the electrode 169c parallel to a horizontal direction.).
However, Nosaka does not disclose the at least one first plane electrode provided inside of the dielectric.
Kariya exemplarily discloses in Fig. 1 a multilayer filter 10 comprising insulating layers 11-17, where the insulating layers have insulating protection sheets disposed on a top and bottom thereof (Paragraph 37 of Kariya). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have added insulating protection sheets on a top and a bottom surface of the insulating layers 162a-162e of Nosaka as exemplarily taught by Kariya with the motivation of providing the well-known benefit of protecting the filter from environmental damage. As an obvious consequence of the modification, the combination would have necessarily included: the at least one first plane electrode provided inside of the dielectric (In the resultant circuit, the electrode 169c of Nosaka is disposed between the insulating layer 162a of Nosaka and the top insulating protection sheet of Kariya. Thus, the electrode 169c of Nosaka is necessarily “provided inside of the dielectric” as the examiner defines the protection sheet to be a part of the “dielectric”.).
Second Interpretation:
As per claims 1, 3, 8, and 10, Nosaka discloses in Figs. 1a-1b a filter comprising a resonant element in which a plurality of electrodes (e.g. electrodes 169c, 166a, 166b, 167a-167c) are provided inside a dielectric (e.g. insulating layers 162a-162e), the resonant element comprising:
as per claims 1 and 8, at least one first plane electrode includes one first plane electrode (e.g. electrode 169c); a second plane electrode (e.g. capacitor electrode 167a) facing the at least one first plane electrode in a normal direction of the at least one first plane electrode (The electrodes 169c and 167a face one another in a vertical (i.e. “normal”) direction of the electrode 169c.); a first via electrode (e.g. via electrodes 163a, 164a, 165a which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the second plane electrode to define a first inductor (Col. 1 lines 15-16; Via electrodes 163a, 164a, and 165a collectively form an inductor and electrically connect the electrodes 169c and 167a together.); a third plane electrode (e.g. capacitor electrode 168) defining a first capacitor (Electrodes 168 and 167a are opposed one another thus collectively form “a first capacitor”.) together with the second plane electrode; a second inductor (e.g. via electrodes 163b, 164b, 165b) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163b, 164b, and 165b collectively form an inductor and connect the electrodes 169c and 168 together.); and a third inductor (e.g. via electrodes 163c, 164c, 165c which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the third plane electrode (Via electrodes 163c, 164c, and 165c collectively form an inductor and connect the electrodes 169c and 168 together.); wherein the second inductor includes at least one second via electrode (e.g. via electrodes 163b, 164b, 165b which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the third plane electrode; the at least one second via electrode is directly connected to the third plane electrode (As shown in Fig. 1a, a bottom end of via electrode 165b is directly connected to electrode 168.); the third inductor includes at least one third via electrode (e.g. via electrodes 163c, 164c, 165c which extend from electrode 169c to electrode 168) connecting the at least one first plane electrode and the third plane electrode; the at least one third via electrode is directly connected to the third plane electrode (As shown in Fig. 1a, a bottom end of via electrode 165c is directly connected to electrode 168.); each of the at least one second via electrode and the at least one third via electrode is a columnar conductor extending in an extending direction of the first via electrode (Each of the vias electrodes 163b, 163c, 164b, 164c, 165b, and 165c is shaped as a “column” (i.e. “columnar conductor”) and extends in a same direction as the via electrodes 163a, 164a, and 165a.); and at least one of the second inductor and the third inductor does not include a via electrode that is wall-shaped and that connects the at least one first plane electrode and the third plane electrode to each other (Figs. 1a-1b; Each of the vias 163b, 164b, 165b, 163c, 164c, and 165c does not include a “wall-shaped” via that connects the electrodes 169c to 168 (the vias are instead cylindrical in shape).); and
as per claim 3, wherein a first input-output portion (e.g. left portion of electrode 167a) is provided on the second plane electrode; a second input-output portion (e.g. top portion of electrode 169c) is provided on the at least one first plane electrode or the third plane electrode; and each of the first input-output portion and the second input-output portion is configured to input an input signal from an outside of the resonant element and to output an output signal to the outside of the resonant element (The input-output portion of the electrode 167a functions to input a signal from an outside of the filter and the portion of electrode 169c outputs an output signal to ground (i.e. outside of the filter).).
However, Nosaka does not disclose the at least one first plane electrode provided inside of the dielectric.
Kariya exemplarily discloses in Fig. 1 a multilayer filter 10 comprising insulating layers 11-17, where the insulating layers have insulating protection sheets disposed on a top and bottom thereof (Paragraph 37 of Kariya). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have added insulating protection sheets on a top and a bottom surface of the insulating layers 162a-162e of Nosaka as exemplarily taught by Kariya with the motivation of providing the well-known benefit of protecting the filter from environmental damage. As an obvious consequence of the modification, the combination would have necessarily included: the at least one first plane electrode provided inside of the dielectric (In the resultant circuit, the electrode 169c of Nosaka is disposed between the insulating layer 162a of Nosaka and the top insulating protection sheet of Kariya. Thus, the electrode 169c of Nosaka is necessarily “provided inside of the dielectric” as the examiner defines the protection sheet to be a part of the “dielectric”.).
Allowable Subject Matter
9.	Claims 4-7, 9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843